The opinion of the Court was pronounced by

Hutchinson, C. J.
This is an action of debt upon a judgement recovered before the circuit court of the United States, for the Vermont district, for the costs of a suit to which the plaintiffs and one Silas Robinson, since deceased,were parties. The declaration contains no averment whether the present plaintiffs were plaintiffs or defendants in that suit, except the strong implication, that they were defendants, by their recovering a judgement for costs only. The defendant pleaded several pleas in the county court: 1st. Nultiel record. This was found against him. 2d. Nil dsbet, concluding to the country. To this the plaintiffs demurred ; and the county court decided this plea to be bad. 3d. The defendant in his third plea set up in bar, that at the time when the action in the circuit court was commenced, &c., he lived atBoylston,in Massachusetts, and was resident there,and was notin the state of Vermont, and had no notice of the suit, and no writ was served on him in said suit, &c. This third plea must of course have been a nullity, if the plaintiffs had averred in their declaration, that the judgement declared upon was rendered in an action brought against them by this defendant. The want of such an averment has driven the plaintiffs to a special replication ; in which they set *66forth in substance, that the action in the circuit court, in which they recovered their judgement, was an action of ejectment, brought this defendant against them, for a lot of land in St. Albans ; and they add all the averments of citizenship of different states, &sc. which show, conclusively, that the circuit court had jurisdiction of the action ; and then proceed and affirm, that the defendant entered and prosecuted said suit, &c., till they recovered their said judgement for costs, as in said declaration is set forth ; adding also, “ as by the records of said circuit court will more fully appearand conclude with a verification.
To this the defendant rejoins, that one Cornelius P. Yan Ness, without the authority, license, consent, permission or knowledge, of this defendant, did commence and prosecute said suit in the name of this defendant j but was never authorized so to do, either before or after the bringing of said action ; absque hoc, that the said suit-, &e., was brought and prosecuted in said circuit court by him, this defendant, as set forth in said- replication ; and this he is ready to verify, and' prays judgement, &o.
To this rejoinder the plaintiffs put in a general demurrer. And the county conrt adjudged this rejoinder to be bad. And the defendant filed exceptions to these decisions of the county court, upon the demurrers, and has brought the case up in the way pointed out by statute ; and he comes now into this Court as a plaintiff in a writ of error.
Mr. H. Adams, in a laboured argument for the defendant, adducing many cases as authorities, endeavoured to support the positions, that, as to a state court, the circuit court of the United States is a foreign court; that it is an inferior court, of special and limited jurisdiction ; that their judgements are void when they have no jurisdiction of the cause, and that the record does not es-top the defendant from showing by plea, that which shows that the court had no jurisdiction. From all which positions he inferred, that nil debet, concluding to the country, was a good plea to this action ; also, that the facts set forth in his- rejoinder are good and sufficient to show this defendant not bound by this judgement; and further that the traverse in his rejoinder met the gist of the plaintiff’s replication. We have felt no disposition to hear the plaintifi’s counsel upon a ease so plain. Indeed, the defendant’s counsel' might have saved themselves considerable labor, by examining two decisions of this Court, reported in the second volume of Vermont Reports, Hoxie vs. Wright, page 263, and Bellows et al. vs. Ingham, page 575. Soon after the establishment of *67the constitution of the United States, there were decisions in Mas- , * , sachusetts and New-York, which treated judgements of the courts of the neighboring states as foreign judgements, and admitted fendant to impeach them, and inquire into the original merits. But those decisions have long since been overruled, and, we believe, are no where treated as law. The first time the subject was investigated by Judge Parsons, that doctrine was overruled. It never was adopted in this state. If the debtor in the judgement was not an inhabitant of the state in which the judgement was rendered,and never submitted to the jurisdiction of the court rendering the judgement, and never appeared in the action, either by himself or attorney, he is not bound by the judgement, when sued upon it in another state : but he may plead specially that which shows that the court which rendered the judgement, had him not so before them as to have jurisdiction over 'him ; and thereby avoid hs prima facie force over him. But if the court, rendering the judgement, had no jurisdiction over the subject matter, when this is made to appear, the judgement is of no force any where, in such a ease, we should treat one o.f our ownjudge-raents as a nullity.
Should we 'treat the circuit court as we would treat the courts ■of a neighboring state, '(and their seems no reason to treat them •as of less power, or as entitled to less respect,) they are not foreign •courts in the sense the defendant contends for.
It seems rather singular to hear the circuit courts spoken of as of inferior jurisdiction, when they have jurisdiction over all the most important controversies in the nation, that arise between others than citizens of the same state. They are inferior to the Supreme Court of the United States, but to no other courts. They are courts of limited jurisdiction, it is true ■; not limited to trifling matters, but to those great questions, which may arise between citizens of different states, and some other cases, where it was supposed jealousies might exist, if the creditor was confined to the courts of the state in which his debtor resided. But, within those limits, they have as uncontrolled jurisdiction, as any courts whatever, both at law and in chancery.
But the effort to establish this doctrine in this case could avail nothing, even if the doctrine were correct. For the replication has averred all those matters, which show that the circuit court had jurisdiction to render the judgement now in controversy ; and which shows the defendant to have chosen his own jurisdiction, aiid sailed the present plaintiffs before that court as defen*68dants, and that they appeared and made a successful defence.
But the defendant further contends, that the new matter introduced into his rejoinder, that the suit was brought by one Van Ness, without the knowledge or consent of him, the defendant, absolves this defendant from the force of this judgement. We decided otherwise in the case of Tichout vs. Cilley, in Chittenden county.* We there decided, that, so far as related to the bill of costs, recovered against the plaintiff, he was at all events liable to the defendants ; that bis liability is so fully established by the record, that it can not be controverted in the collection of the bill of cost. But it might be otherwise with regard to any thing done under the execution, like taking the property of some third person on the execution. But it would not be very direct justice to drive these plaintiffs to prove, by evidence aliunde, that the present defendant, the then plaintiff, brought his own action.
The defendant further contends, that his rejoinder traverses the most important part of the replication. If it were so, it only traverses the very fact established by the record, and the very fact established for the plaintiffs, on the. plea of nul tiel record. Moreover, this averment in the rejoinder under the absque hoc, was not to be treated as a traverse. The new matter, introduced by the defendant into his rejoinder, was the only matter to be met by the plaintiffs. The defendant concluded his rejoinder with a verification, and the plaintiffs might either traverse this new matter as false, or demur to the rejoinder as immaterial. He chose the latter. And wé consider the rejoinder clearly insufficient.
What is already observed leads to the necessary result, that nil debet is not a good plea to this judgement. It was to carry before the jury the verity of the record, in a case where the record is in law absolute verity, and only to be tried by the inspection of the Court.
The judgement of the county court is affirmed.

 Sec 3 Vt. Rep. 415.